Quealy, J., dissenting: While recognizing that the term “building” as used in section 48 (a) (1) (B) should be accorded its “commonly accepted meaning,” the -majority nevertheless concludes that a rectangular structure 240 feet long and 51 feet wide, with a floor, sides, and a roof, and a ceiling height ranging from 8 feet to 14 feet, is not a building because it is used to house some 20,000 egg-laying chickens. In reaching this uncommon decision the majority apparently relies in part on the fact that the operation is largely mechanized so that the time workers spend in the building is reduced to a minimum. With this form of reasoning, I cannot agree. In any modern commercial operation, whether it be producing eggs, cows’ milk, or manufacturing television sets, the building which houses the operation may be specially designed for that purpose. Its utility for any other purpose will be limited. The equipment used in the operation will be attached to the building. None of these considerations make the structure any less a building as that term is commonly understood. If the Congress had wished to grant an investment credit for this type of building it should not have specifically excluded “buildings” without qualification in section 48(a) (1) (B). Dawson and Deennen, JJ., agree with this dissent.